THYMOIS P. LAMBROU,                             )
                                                )
        Plaintiff-Respondent,                   )
                                                )
vs.                                             )       No. SD33825
                                                )
ORLEY JACKSON, BETTY JACKSON,                   )       Filed: June 22, 2016
and CATHY BRACKETT,                             )
                                                )
        Defendants-Appellants.                  )

            APPEAL FROM THE CIRCUIT COURT OF SCOTT COUNTY

                            Honorable Judge T. Lynn Brown

DISMISSED

        This appeal arises from a circuit court action in which Thymois P.

Lambrou ("Plaintiff") sued Orley Jackson ("Mr. Jackson"), Betty Jackson ("Mrs.

Jackson"), and their daughter Cathy Brackett ("Ms. Brackett")1 in numerous

counts relating to the sale of a home and disagreements regarding the use of

neighboring land. The trial court entered a general judgment for Plaintiff, and

Defendants appeal, raising seven points.



1The term "Defendants" will be used to refer to Mr. Jackson, Mrs. Jackson, and Ms. Brackett.
The term "the Jacksons" will be used to refer to Mr. and Mrs. Jackson.
       Although not raised by the parties, we must first address whether there is a

final judgment in this case because a final judgment is a prerequisite to appellate

review. Ndegwa v. KSSO, LLC, 371 S.W.3d 798, 801 (Mo. banc 2012). "If the

circuit court's judgment was not a final judgment, then the appeal must be

dismissed." Id.

       Plaintiff filed suit against Defendants on June 26, 2002. As amended, the

petition stated eleven counts. Count One sought a temporary restraining order

against Defendants to prevent interference with Plaintiff's water supply. Count

Two sought a preliminary injunction against Defendants to prevent interference

with Plaintiff's water supply. Count Three sought a permanent injunction against

Defendants to prevent interference with Plaintiff's water supply. Count Four

sought damages from the Jacksons for breach of contract based on failure to

supply water and failure to repair the damage caused by the leaks in the

basement. Count Five sought $15,000 in damages for breach of contract from

Ms. Brackett for maintaining "disabled automobiles and machinery and other

junk materials" on her property. Count Six sought an injunction to prevent Ms.

Brackett from maintaining those materials on her property. Count Seven sought

$15,000 in damages from the Jacksons for intentional infliction of emotional

distress caused by disconnecting Plaintiff's water supply. Count Eight sought

relief from Mr. Jackson for negligence in constructing the home. Count Nine

sought relief from Mr. Jackson for breach of the implied warranty of habitability.

Count Ten sought relief from Mr. Jackson for breach of the implied warranty of

fitness for a particular purpose. Count Eleven sought $15,000 in damages from



                                         2
Defendants for fraudulent misrepresentation regarding the size of the lot, the

quality of construction of the home, and the existence of a subdivision.

      A trial was held that lasted several days spread out between August 2,

2012, and November 22, 2013. The trial court later issued findings of fact and

conclusions of law. In that document, the judge enumerated the amount of

damage Plaintiff sustained due to faulty construction of the home. The trial court

also found Ms. Brackett had breached the Agreement Creating Restrictive

Covenants. Although the trial court's findings and conclusions mentioned other

damage amounts and legal claims, the operative portion of the judgment neither

mentioned any count specifically nor apportioned the amounts owed among

Defendants. It stated:

      Based on the foregoing Findings of Fact the [c]ourt has determined
      that it has the equitable power to enter the following Judgment that
      will adequately address the issues before this [c]ourt.

      IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff shall
      have and recover the principal sum of $224,460.00 plus
      $31,000.00 attorney's fees for a total Judgment of $255,460.00,

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
      upon payment of said Judgment by Defendants Plaintiff shall utilize
      from such payment such sums of money as is necessary to pay
      Plaintiff's first mortgage on the property in its entirety and Plaintiff
      shall execute a quit deed to the property known as #35 Betty Drive,
      Scott City, Mo. to the Defendants.

      On all claims by Defendants against Plaintiffs [sic] the [c]ourt finds
      in favor of Plaintiffs [sic]. In this regard if the Defendants have
      recorded any documents that create a lien on #35 Betty Drive said
      lien shall be deemed a nullity by this [c]ourt and Defendant shall be
      ordered to forthwith release said lien, if any.

      In the event Defendants fail to make payment as required by the
      [c]ourt herein execution shall lie for the full amount of the
      Judgment of $255,460.00 plus interest at the maximum legal rate.



                                         3
       Costs are hereby taxed against Defendants. Plaintiff shall submit its
       costs within 30 days hereof.

The amounts stated in that portion of the judgment did not match the findings

regarding the damage sustained stated in the trial court's findings of facts and

conclusions of law. Given the complexity of this case, this judgment is too

indefinite to be a final judgment.

       "A judgment which is indefinite is void and unenforceable." Kitsmiller

Const. Co., Inc. v. Lloyd's Cleaners, Inc., 945 S.W.2d 616, 617 (Mo. App.

S.D. 1997). Where a petition seeks damages from several defendants in

numerous counts, a general statement that judgment is entered for the plaintiff,

without specifying which defendants must pay which amounts, is indefinite and

does not constitute a final judgment. Id.; see also Cook v. Curtis, 837 S.W.2d
29, 30-31 (Mo. App. S.D. 1992).

       In the present case, we cannot determine from reading the judgment

which counts justified the granting of relief and which Defendants must pay each

amount. Some of the counts had to have been stated in the alternative because

they sought damages for the faults in the home, but the judgment does not

specify which counts were granted. Moreover, some of the counts in the petition

sought damages against all Defendants, while some sought damages against Ms.

Brackett alone or against the Jacksons or against Mr. Jackson alone. However,

the judgment simply lumps all Defendants and all the counts together. If the

judgment is read as requiring Defendants to pay the damages together, it goes

beyond the relief requested, as some counts did not request damages against all

Defendants. If the judgment was intended to award particular damages from


                                         4
particular parties, it is impossible to determine how those damages are to be

apportioned from the judgment as written. Under these circumstances, the

judgment is too indefinite to be a final judgment.

                                    Decision

      The appeal is dismissed for lack of a final judgment.



MARY W. SHEFFIELD, C.J. – OPINION AUTHOR

DANIEL E. SCOTT, P.J. – CONCURS

JEFFREY W. BATES, J. – CONCURS




                                         5